Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawing objection: 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of “the connecting portion has a guide hole into which the guide shaft is inserted, and engaging portions with which the engaged portions are engaged and which are disposed around the guide hole” (of claim 1), and “the torque transmission connecting tool has, at both ends thereof, a connecting portion to which the connected portion disposed at the end of one of the first rotary shaft of the tool unit and the second rotary shaft of the driving unit is connected, and a connected portion which is connected to the connecting portion disposed at the end of the other thereof” (of claims 6 and 8-12), must be shown or the feature(s) canceled from the claim(s). Specifically, there is no drawing where the connecting portion has a guide hole into which the guide shaft is inserted, while at the same time, the torque transmission connecting tool is interposed between the guide shaft and the guide hole.  In fact, such a combination of features does not appear possible.   No new matter should be entered.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation of Claim 1 reading “wherein a connected portion is disposed at an end of one of the first rotary shaft of the tool unit and the second rotary shaft of the driving unit, and a connecting portion which is connected to the connected portion is disposed at an end of the other thereof” should read: “wherein a connected portion is disposed at an end of one of the first rotary shaft of the tool unit and the second rotary shaft of the driving unit, and a connecting portion which is connected to the connected portion is disposed at an end of the other [[thereof]] of the of one of the first rotary shaft of the tool unit and the second rotary shaft of the driving unit”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  The limitation of Claim 7 reading “a tip of the projection is tilted relative to a longitudinal direction of the guide hole, and is tiled relative to a surface orthogonal to the longitudinal direction of the guide hole” should read: “a tip of the projection is tilted relative to a longitudinal direction of the guide hole, and is [tiled] tilted relative to a surface orthogonal to the longitudinal direction of the guide hole.”.  Appropriate correction is required.
Claims 6 and 8-12 are objected to because of the following informalities:  The limitation of Claim 7 reading “the connected portion disposed at the end of one of the first rotary shaft of the tool unit and the second rotary shaft of the driving unit is connected, and a connected portion which is connected to the connecting portion disposed at the end of the other thereof” should read: “the connected portion disposed at the end of one of the first rotary shaft of the tool unit and the second rotary shaft of the driving unit is connected, and a connected portion which is connected to the connecting portion disposed at the end of the other [[thereof]] of the one of the first rotary shaft of the tool unit and the second rotary shaft of the driving unit”.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: in par 0045, which refers to embodiments where a torque transmission tool is interposed between the drive unit and the tool unit, as shown in figures 8-9, it is noted that “the guide shaft 82a is inserted in the guide hole 52a” and that “the engaged portions 82b are inserted into the engaging portions 52b”.  However, in figures 8-9, while the portion 52 is shown, no guide hole 52a is shown and no engaging portions 52b are shown.  Parts 52a and 52b are only shown in figures 5-6.  Thus, the mention of these parts in par 0045 make it unclear if par 0045 is referring to the parts 52a and 52b in figures 5-6, or to some unshown parts 52a and 52b in figures 8 and 9. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: the “rotary member” and “engaged portion” in claim 1.
With regard to the term “rotary member”, in claim 1:
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “rotary”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “rotary” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “engaged portion”, in claims 1-2, 5-6, and 7:
first, the term “portion” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “engaged”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “engaged” preceding the generic placeholder describes the function, not the structure, of the stop portion.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the limitations reading: a “tool unit” and “connecting portion” (claim 1) and “Driving unit” (Claims 1, 6, and 8-12) are not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the claim recites sufficient structure to perform the recited function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter the connecting portion has a guide hole into which the guide shaft is inserted, and engaging portions with which the engaged portions are engaged and which are disposed around the guide hole (of claim 1)  and the torque transmission connecting tool has, at both ends thereof, a connecting portion to which the connected portion disposed at the end of one of the first rotary shaft of the tool unit and the second rotary shaft of the driving unit is connected, and a connected portion which is connected to the connecting portion disposed at the end of the other thereof (claims 6 and 8-12)”, when read together, were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
For instance, in the specification at par 0026-0027 it is noted that the guide shaft 68a (of the driving unit 60) is inserted into guide hole 52a (of the tool unit 10), as shown in fig 7.  Also, in paragraphs 0043-0046 it is disclosed that “the mounted portion 80 of the torque transmission connecting tool 70, a rotary member 81 is connected to the end portion of the rod-like shaft 74, and a connected portion 82 is attached to an end portion 81a of the rotary member 81.” And that “The connected portion 82 disposed in the mounted portion 80 of the torque transmission connecting tool 70 has almost the same structure as the connected portion 68 disposed in the mounted portion 67 of the driving unit 60. Specifically, the connected portion 82 has a columnar guide shaft 82a that rotates integrally with the rotary member 81, and a plurality [for example, 12] of projection-shaped engaged portions 82b (projections) disposed around the guide shaft 82a”, as shown in fig 8.
Thus, when the torque transmission tool is connected between the driving unit and the tool unit, (as required by claims 6 and 8-12), it is not clear how it is simultaneously possible for the guide 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claims 1, 6, and 8-12 reading: “the connecting portion has a guide hole into which the guide shaft is inserted, and engaging portions with which the engaged portions are engaged and which are disposed around the guide hole (of claim 1)  and the torque transmission connecting tool has, at both ends thereof, a connecting portion to which the connected portion disposed at the end of one of the first rotary shaft of the tool unit and the second rotary shaft of the driving unit is connected, and a connected portion which is connected to the connecting portion disposed at the end of the other thereof (Claims 6 and 8-12), when taken together, are indefinite.  As noted above, when the torque transmission tool is connected between the driving unit and the tool unit, (as required by claims 6 and 8-12), it is not clear how it is also simultaneously possible for the guide shaft 68a of the driving unit to also be inserted into the guide hole 52a of the tool unit (as required by claim 1, from which claims 6, and 8-12 depend, either directly or indirectly).  It appears that Applicant is disclosing, and thus attempting to claim that in a state in which the torque transmission tool is not interposed between the driving unit and the tool unit, the guide shaft 68a of the driving unit is inserted into the guide hole 52a of the tool unit (per claim 1), and in a state where the torque transmission tool is not inserted into the guide hole 52a of the tool unit, but instead, the connected portion 82, which includes a guide shaft 82a of the tool unit, is disposed in the hole 52a of the mounted portion 80 of the torque transmission tool, while another connected portion of the drive unit is connected with a connecting portion of the torque transmission tool on the other end of the torque transmission tool.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20160363510, Kanak, in view of USPGPUB 20130174424, Whited.
Regarding Claim 1, Kanak discloses a hydraulic device (abstract) comprising: 
a tool unit 10 having a hydraulic pump 14 for generating pressure oil by rotation of a rotary member (46, per par 0045), a first rotary shaft 50 connected to the rotary member (per par 0046), and a tool 72 that operates by the pressure oil generated by the hydraulic pump (par 0047); and 
a driving unit (12 and 1) having a motor 12 for driving rotation of the rotary member of the hydraulic pump (via the connection of the output shaft of the motor with the rotary member, par 0038), and a second rotary shaft rotated by the motor (output shaft of motor, shown in fig 1, and described as rotating the part 50 in par 0046), 
Kanak lacks per Claim 1, the driving unit being detachably mounted to the tool unit, wherein a connected portion is disposed at an end of one of the first rotary shaft of the tool unit and the second wherein per claim 2, wherein the engaged portions are projections, and the engaging portions are recesses into which the projections fit, where per claim 3, a tip of each projection is tilted relative to a longitudinal direction of the guide shaft, and is tilted relative to a surface orthogonal to the longitudinal direction of the guide shaft, where per claim 4, a projection is disposed between the recesses, and a tip of the projection is tilted relative to a longitudinal direction of the guide hole, and is tilted relative to a surface orthogonal to the longitudinal direction of the guide hole, wherein per claims 5 and 7, the engaged portions are recesses, and the engaging portions are projections that fit into the recesses, where per claims 6, and 8-12, the tool further comprises a torque transmission connecting tool configured to be detachably mounted to the tool unit at one end, and detachably mounted to the driving unit at the other end, and configured to transmit a rotational torque generated by the motor of the driving unit to the rotary member of the tool unit, wherein the torque transmission connecting tool has a rod-like shaft having flexibility, and a cover that has flexibility and covers an outer circumferential surface of the shaft, and the torque transmission connecting tool transmits a rotational torque generated by the motor of the driving unit, by rotation of the shaft in the cover, to the rotary member of the tool unit, the flexibility of each of the shaft and the cover allows the torque transmission connecting tool to be bent, and the torque transmission connecting tool has, at both ends thereof, a connecting portion to which the connected portion disposed at the end of one of the first rotary shaft of the tool unit and the second rotary shaft of the driving unit is connected, and a 
Whited discloses a flex shaft tool connection for a power operated rotary knife, which includes a rotary shaft which actuates a tool, like the rotary shaft tool actuator of Kanak, that includes per Claim 1, a driving unit (fig 1, 900) the driving unit being detachably mounted to a tool unit (combination of parts 100 and 714 and 710), wherein a connected portion (990) is disposed at an end of one of a first rotary shaft of the tool unit and a second rotary shaft of the driving unit (here, 990 is at an end of the rotary shaft 972 of the drive unit) of the driving unit (900, fig 26), and a connecting portion (816) which is connected to the connected portion (as shown in fig 27) is disposed at an end of the other thereof [of the one of a first rotary shaft of the tool unit and a second rotary shaft of the driving unit] (714), the connected portion 990 having a guide shaft 982 that rotates integrally with the first rotary shaft or the second rotary shaft (972), and a plurality of engaged portions 988 disposed around the guide shaft (fig 26), and the connecting portion 816 has a guide hole 822 into which the guide shaft is inserted (par 0128), and engaging portions 830 with which the engaged portions are engaged and which are disposed around the guide hole (see fig 25), wherein per claim 2, wherein the engaged portions are projections, and the engaging portions are recesses into which the projections fit (fig 25-26), where per claim 3, a tip of each projection is tilted relative to a longitudinal direction of the guide shaft, and is tilted relative to a surface orthogonal to the longitudinal direction of the guide shaft (fig 26), where per claim 4, a projection is disposed between the recesses, and a tip of the projection is tilted relative to a longitudinal direction of the guide hole, and is tilted relative to a surface orthogonal to the longitudinal direction of the guide hole (fig’s. 25-26), wherein per claims 5 and 7, the engaged portions are recesses, and the engaging portions are projections that fit into the recesses (fig 25), where per claims 6, and 8-12, the tool further comprises a torque transmission connecting tool (704 and 800) configured to be detachably mounted to the tool unit 100 at one end [at end 880 of fig 1], and detachably mounted to the driving 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanak by including per Claim 1, the driving unit being detachably mounted to the tool unit, wherein a connected portion is disposed at an end of one of the first rotary shaft of the tool unit and the second rotary shaft of the driving unit, and a connecting portion which is connected to the connected portion is disposed at an end of the other thereof, the connected portion having a guide shaft that rotates integrally with the first rotary shaft or the second rotary shaft, and a plurality of engaged portions disposed around the guide shaft, and the connecting portion has a guide hole into which the guide shaft is inserted, and engaging portions with which the engaged portions are engaged and which are disposed around the guide hole, wherein per claim 2, wherein the engaged portions are projections, and the engaging portions are recesses into which the projections fit, where per claim 3, a tip of each projection is tilted relative to a longitudinal direction of the guide shaft, and is tilted relative to a surface orthogonal to the longitudinal direction of the guide shaft, where per claim 4, a projection is disposed between the recesses, and a tip of the projection is tilted relative to a longitudinal direction of the guide hole, and is tilted relative to a surface orthogonal to the longitudinal direction of the guide hole, wherein per claims 5 and 7, the engaged portions are recesses, and the engaging portions are projections that fit into the recesses, where per claims 6, and 8-12, the tool further comprises a torque transmission connecting tool configured to be detachably mounted to the tool unit at one end, and detachably mounted to the driving unit at the other end, and configured to transmit a rotational torque generated by the motor of the driving unit to the rotary member of the tool unit, wherein the torque transmission connecting tool has a rod-like shaft having flexibility, and a cover that has flexibility and covers an outer circumferential surface of the shaft, and the torque transmission connecting tool transmits a rotational torque generated by the motor of the driving unit, by rotation of the shaft in the cover, to the rotary member of the tool unit, the flexibility of each of the shaft and the cover allows the torque transmission connecting tool to be bent, and the torque transmission connecting tool has, at both ends thereof, a connecting portion to which the connected portion disposed at the end of one of the first rotary shaft of the tool unit and the second rotary shaft of the driving unit is connected, and a connected portion which is connected to the connecting portion disposed at the end of the other thereof, in order to  allow an operator more easily carry the separate parts of the device (since the parts would no longer to always be carried together), and to have more flexibility in the use of the device (since the device is able to be extend more and bent to reach harder to reach spaces).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20180215030, 20140034149, 4458418, 10093010, 5272811, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

	/EVAN H MACFARLANE/               Examiner, Art Unit 3724